TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00004-CV


In re Milk Transport Services, L.L.P.






ORIGINAL PROCEEDING FROM MILAM COUNTY


M E M O R A N D U M   O P I N I O N



	The parties have informed this Court that they have resolved their dispute and that
relator Milk Transport Services, Inc. no longer wishes to pursue this petition for writ of mandamus. 
Accordingly, we dismiss this petition.  Tex. R. App. P. 42.1(a)(1).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   January 24, 2003